DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           ROBERT SIMEONE,
                              Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                              No. 4D18-3470

                              [July 31, 2019]

  Petition for writ of mandamus to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Ted S. Booras, Judge; L.T. Case No.
2017CF002660MB.

   Jeremy J. Kroll of Dutko & Kroll, P.A., Fort Lauderdale, for petitioner.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for respondent.

    ON PETITIONER’S MOTION FOR REHEARING, REHEARING EN BANC, AND
        CERTIFICATION AS A MATTER OF GREAT PUBLIC IMPORTANCE

GERBER, J.

   We deny the petitioner’s motion for rehearing and rehearing en banc.
However, we grant the petitioner’s motion for certification as a matter of
great public importance. We certify the following question of great public
importance:

      Is a defendant who satisfies the criteria for eligibility into
      veterans’ court as stated in section 948.08(7), Florida Statutes
      (2018), entitled to admission into veterans’ court, or does a
      judge have discretion to deny an otherwise eligible defendant’s
      admission into veterans’ court on a case-by-case basis, based
      on factors such as the nature of the defendant’s charges and
      the defendant’s possible sentences, as long as the judge does
      not apply any kind of blanket policy, rules, or criteria, in
      addition to those set forth in section 948.08(7)?
GROSS and CONNER, JJ., concur.

                         *       *      *

  No further motions for rehearing shall be permitted.




                                 2